381 U.S. 353 (1965)
BAXA ET AL.
v.
UNITED STATES.
No. 957.
Supreme Court of United States.
Decided May 24, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Melvin B. Lewis and Howard W. Minn for petitioners.
Solicitor General Cox, Acting Assistant Attorney General Vinson, Beatrice Rosenberg and Kirby W. Patterson for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. On consideration of the confession of error by the Solicitor General and upon examination of the entire record, the judgment is vacated and the case is remanded to the United States District Court for the Southern District of Illinois for a new trial.